NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the current claim language of: “wherein an ash forming component is feed to non-burnt fuel or the ash forming component is feed into the burner without feeding recirculated exhaust gas or ash is fed to the component downstream of the burner” is not clear due to proposed clerical corrections.  In order to expedited prosecution, the Examiner is interpreting the above claim language as the following (including said corrections): --wherein an ash forming component is fed to non-burnt fuel or the ash forming component is fed into the burner without feeding recirculated exhaust gas or ash to the component downstream of the burner--.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
The applicant argues that:
“Claim 1 as amended includes the limitations specifying where the ash or ash forming component is introduced into the system. First, the ash forming component is feed to non-burnt fuel. This step is not described in the Bahn reference. As noted above, the ash forming component such as oil described by the examiner is introduced into the burner via line 99 by means of mixer 108. Line 99 mixes the tertiary ageing gas with the oil. The oil is not mixed with unburnt fuel.

Third, ash is fed to the component downstream of the burner. Here, too, no recirculation of exhaust gas into the burner is required. The ash former can be fed directly to the exhaust aftertreatment component (pages 5 and 6 remarks).”
The Examiner respectfully disagrees.  The amended claim limitation of “wherein an ash forming component is feed to non-bumt fuel or the ash forming component is feed into the burner without feeding recirculated exhaust gas or ash is fed to the component downstream of the burner” states the location of wherein the ash forming component is added in the alternative language “or”.  Therefore, Bahn is only required to teach one part of the amended claim limitation.  Bahn teaches a regulating valve 122 in the exhaust return line 99 which leads to the burner 10, as well as the ageing gas being adding to the return line 99 upstream and/or downstream of the burner through mixer 108.  The regulating valve 122 may be closed, therefore adding only ageing gas to the burner without exhaust gas (figure 5).  Therefore, Bahn teaches adding an ash forming component into the burner without exhaust gas as well as downstream of the burner which anticipates the claim amendment due to the used alternative claim language.    
The applicant also argues that:
“Newly presented Claim 12 includes the limitations: 1) the targeted loading is predefined and the loading with ash is carried out in accordance with the targeted loading to be achieved and 2) for the loading with ash, consumption of the ash former is predefined over an ageing time.

Such targeted loading and chemical aging, which occurs in addition to and simultaneously with the thermal aging of the exhaust gas aftertreatment component, is not suggested by the Bahn Reference. The Bahn Reference discloses only thermal aging. Therefore, the claim limitations of claim 12 are not disclosed in the Bahn reference.”
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chemical aging which occurs in addition to and simultaneously with the thermal aging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is not clear, that the argued chemical aging is the claimed targeting loading with ash.  
Further, it is believed that Bahn teaches a thermal ageing cycle as well as a predetermined targeting loading with oil.  Bahn teaches a predefined high temperature phrase and a poisoning phase that are interpreted as the thermal ageing and targeting loading with ash (or chemical aging) being carried out with the thermal ageing.  The temperature phase and poisoning phase are carried out over a predetermined duration and predetermined number of cycles, and are part of the described artificial ageing process (paragraphs 13 and 90-91, figure 8).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 currently recites:
“wherein an ash forming component is feed to non-burnt fuel or the ash forming component is feed into the burner without feeding recirculated exhaust gas or ash is fed to the component downstream of the burner”.
The disclosure does not provide any detailed descriptions or images which provide support for the claim subject matter of an ash forming component that is fed into the burner without feeding a recirculated exhaust gas or ash to the component downstream of the burner. Paragraphs 9, 17, and 18 state:
“Furthermore it is preferred that, for the purpose of making available the ash, an ash former is fed to the non-burnt fuel, an ash former is also burnt in the burner which is provided for the combustion of the fuel, or ash is fed to the exhaust gas which is produced by burning the fuel. The first variant has the advantage that there is no need to provide separate means for introducing or generating ash. The second variant has the advantage that the burner which is provided for the fuel can also be used to generate the ash. The third variant has the advantage that the ash can be generated separately. The two last variants also permit the loading with ash to be able to be controlled variably independently of the fuel, which is advantageous for reaching a desired loading”
“For the purpose of making available the ash, an ash former is fed to the non-burnt fuel. This can be done by adding oil or additives to the fuel. In this case, ash is generated continuously with the starting of the test bench by burning the fuel. Alternatively, an ash former (preferably engine oil which corresponds to the target vehicle; alternatively, for example, a solution of additives) can be fed separately to the burner and burnt jointly with the fuel. In this case it is preferred not to start the ash production until the thermal ageing starts, in order to prevent partial loading of the component with ash in advance. A further possibility is to generate ash-containing exhaust gas separately, e.g. by means of an oil burner, and to add it to the exhaust gas. The loading of the component with ash takes place at the same time as the thermal ageing. In this exemplary embodiment, the loading starts and ends essentially simultaneously with the thermal ageing. Furthermore, the loading takes place continuously with the burning of fuel. An advantage of this procedure is that it models the real conditions at the vehicle well, with the formation of ash being related to the fuel consumption and/or the operation of the engine. Alternatively it is possible to start or to end the loading beforehand or later. Discontinuous operation is also possible, i.e. loading takes place without the fuel being burnt, or fuel is burnt without loading taking place, for example in order to model particular situations.”
“The loading of the component with ash takes place at the same time as the thermal ageing. In this exemplary embodiment, the loading starts and ends essentially simultaneously with the thermal ageing. Furthermore, the loading takes place continuously with the burning of fuel. An advantage of this procedure is that it models the real conditions at the vehicle well, with the formation of ash being related to the fuel consumption and/or the operation of the engine. Alternatively it is possible to start or to end the loading beforehand or later. Discontinuous operation is also possible, i.e. loading takes place without the fuel being burnt, or fuel is burnt without loading taking place, for example in order to model particular situations.”
Above, the disclosure describes three methods of making available the ash that include: an ash former is fed to the non-burnt fuel, an ash former is also burnt in the burner which is provided for the combustion of the fuel, or ash is fed to the exhaust gas which is produced by burning the fuel.  The disclosure does not appear to provide support for feeding an ash forming component into the burner without feeding recirculated gas or ash to the component downstream of the burner, therefore lacking the written description requirement under 112 first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahn U.S. Patent Application Publication 2011/0183274.
With respect to claims 1, 4, and 9-11, Bahn teaches a method for ageing a component of an exhaust gas after-treatment system (figures 5 and 6), comprising the steps of 1: subjecting a component (catalyst 91, 92, and 95) to a continuous thermal ageing process by means of combustion of a fuel (Fuel and combustion air are supplied by the means 71, 81 and the burner 10, when ignited by an ignition device, produces ageing gas which can pass through exhaust gas catalysts 91, 92 and a diesel particle filter 95, paragraph 80.), and targeted loading of at least certain sections of the component with ash at the same time (A mixer 108 can be used for adding to the tertiary ageing gas a liquid such as oil or fuel or foreign gases for each of which there are provided branch lines 112, 113 leading to the mixer 108 with controllable inlet valves 110, 111, paragraph 84, figure 5, adding oil to the gas forms ash on the component.).  Bahn further teaches wherein an ash forming component is feed to non-bumt fuel or the ash forming component is feed into the burner without feeding recirculated exhaust gas or ash is fed to the component downstream of the burner (Bahn teaches adding an tertiary ageing gas into the burner and downstream of the burner by way of the return branch line 99 being connected to the burner as well as downstream of the burner, [paragraphs 80-84].  Since the alternative language of “or” is used in the claim limitation, Bahn is only required to teach one of the ash feeding locations in relation to the burner.).  
	With respect to claim 3, Bahn teaches wherein the continuous thermal ageing takes place at a temperature of at least 750 degrees C (paragraph 22).
With respect to claims 5-8, Bahn teaches wherein the targeted loading is predefined and the loading with ash is carried out in accordance with the targeted loading to be achieved, wherein during the method the actual loading of the component with ash is determined, is compared with an assumed loading, and the loading with ash is adapted on the basis of the result of the comparison, and wherein for the loading with ash, consumption of the ash former is predefined over an ageing time (The loading and poisoning of the catalyst with oil/ash is controlled and monitored as part of a testing cycle that is substantially composed of a high temperature phase with five thrust disconnections and a poisoning phase with three temperature levels, paragraph 90.).
With respect to claim 12, Bahn teaches a method for ageing a component of an exhaust gas after treatment system (artificially ageing process for catalyst, paragraph 9) comprising the steps of subjecting a component to a continuous thermal ageing process by means of combustion of a fuel (fuel and air are supplied to a burner that produces an ageing gas which passes through gas catalyst, paragraph 80), and targeted loading of at least certain sections of the component with ash at the same time (ageing gas that may comprise ash from burning oil may be passed through the catalyst, paragraph 4); wherein the targeted loading is predefined and the loading with ash is carried out in accordance with the targeted loading to be achieved and wherein for the loading with ash, consumption of the ash former is predefined over an ageing time (Bahn teaches a predefined high temperature phrase and a poisoning phase that are interpreted as the targeting loading and loading with ash being carried out with the targeting loading.  These phases are carried out over a predetermined duration and over a number of cycles, and are part of the artificial ageing process, paragraphs 13 and 90-91).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856

/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        7/6/2021